Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 of U.S. Application 16/533,500 filed on August 06, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019, 03/10/2020, 12/01/2020, 09/22/2021, 02/16/2022 and 05/05/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (USPGPub 20140127971) in view of Iravani et al (USPGPub 20120276661). 

    PNG
    media_image1.png
    445
    619
    media_image1.png
    Greyscale

Prior Art: Xu
Regarding claim 1, Xu discloses an apparatus for chemical mechanical polishing (100), comprising: a support  (120) for a polishing pad (110) having a polishing surface (112); and an electromagnetic induction monitoring system (160) to generate a magnetic field ( par 34 discloses creating a magnetic field) to monitor a substrate (10) being polished by the polishing pad, the electromagnetic induction monitoring system comprising a core (162) and a coil wound (166) around a portion of the core (162), the core including a back portion (170), a center post (172b) extending from the back portion in a first direction normal to the polishing surface, and an annular rim (172a) extending from the back portion in parallel with the center post and surrounding and spaced apart from the center post by a gap (par 46 discloses core is circular and shown in fig 2a as having a gap), wherein a surface area of a top surface of the annular rim is a surface area of a top surface of the center post (par 44 discloses width of the surface of the rim). Xu does not fully disclose a top surface of the annular rim is three to six times greater than a surface area of a top surface of the center post.
However, Iravani discloses a top surface of the annular rim is greater than a surface area of a top surface of the center post (par 58 discloses having the rim greater than a size). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Xu in view of Iravani in order to produce a magnetic field based on the annular rim. Xu in view of Iravani does not fully disclose the annular rim is three to six times greater than a surface area of a top surface of the center post.
	However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught the annular rim is three to six times greater than a surface area of a top surface of the center post in order to detect the magnetic field produce by the core.

Regarding claim 2, Xu in view of Iravani does not fully disclose wherein the center post has a first width in a second direction parallel to the polishing surface, the annular rim has a second width in the second direction, and the gap has a third width in the second direction, and wherein the third width is less than the first width.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention wherein the center post has a first width in a second direction parallel to the polishing surface, the annular rim has a second width in the second direction, and the gap has a third width in the second direction, and wherein the third width is less than the first width in order to modify the magnetic field based on the width of the components. 

Regarding claim 3, Xu in view of Iravani does not fully disclose wherein the third width is 50% to 75% of the first width.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention wherein the third width is 50% to 75% of the first width in order to modify the magnetic field based on the width of the components. 

Regarding claim 4, Xu in view of Iravani does not fully disclose wherein the second width is greater than the first width.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention wherein the second width is greater than the first width in order to modify the magnetic field based on the width of the components. 

Regarding claim 5, Xu in view of Iravani does not fully disclose wherein the third width is between about 30% and 70% of the second width.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention wherein the third width is between about 30% and 70% of the second width in order to modify the magnetic field based on the width of the components. 

Regarding claim 6, Xu discloses wherein a height of the center post is equal to a height of the annular rim (shown in fig 2B where the heights are of the same length). 

Regarding claim 7, Xu discloses wherein the center post is circular and the annular rim is cylindrical (shown in figs 1-3 as circular and the rim is cylindrical).

Regarding claim 8, Xu does not fully disclose wherein the coil and core are configured to provide a resonant frequency of 50 kHz to 50 MHz.
However, Iravani discloses wherein the coil and core are configured to provide a resonant frequency of 50 kHz to 50 MHz (claims 5 and 6 discloses 14-16 MHZ which is in the range). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Xu in view of Iravani in order to produce a magnetic field based on the frequency.

Regarding claim 9, Xu does not fully disclose wherein the coil and core are configured to provide a resonant frequency between about 14 and 16 MHz.
However, Iravani discloses wherein the coil and core are configured to provide a resonant frequency between about 14 and 16 MHz (claims 5 and 6 discloses 14-16 MHZ which is in the range). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Xu in view of Iravani in order to produce a magnetic field based on the frequency.



	Reasons for Allowance

Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an apparatus for chemical mechanical polishing, comprising: wherein the winding assembly fits in the gap between the center post and the annular rim and includes a bobbin in contact with an outer surface of the center post and a coil wound around the bobbin in combination with the other limitations of the claim. 

Claims 11-18 are also allowed as they depend on allowed claim 10.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David et al (US Pat No 8747189): discloses controlling polishing of a material. 

Bennett et al (USPGpub 20040176014): discloses polishing with a core and a monitoring unit. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868